DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.    Claims 1, 2 and 4 are objected to because of the following informalities:  
       A)  Applicant recites “the shaft” in claim 1 line 5 and line 11.  It appears as if applicant intended to recite “shaft section” in order to maintain consistent language when referring to the same part throughout the claims. 
 B) Applicant recites “cross wedge rolling” in claim 1 throughout lines 8-13, claim 2 line 5, and claim 4 line 3 and “the cross wedge rolling” in claim 1 lines 6-7.  It appears as if applicant intended to recite “the cross wedge rolling” throughout claims 1, 3 and 4 in order to maintain consistent language when referring to the same previously recited limitation. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Applicant recites “arranged in each one of the cavities” in claim 1 lines 5-6.  The recited limitation lacks proper antecedent basis since a plurality of cavities were never previously recited.  From a review of the specification, applicant discloses having a plurality of cavities where a core is arranged in each cavity [as described on page 3 line 1-3 of the written description, as well as can be seen from Figures 5a-5c of the drawings of the instant application]. It appears as if applicant intended to recite “arranged in each one of cavities”, or similar language.  For the purpose of examination, it is interpreted as if applicant intended to recite “arranged in each one of cavities”.  Applicant then recites “the cavity” in claim 1 line 6 and lines 9-10 and claim 8 line 2-3.  It is unclear which one of the plurality of “cavities” applicant is intending to refer to or whether applicant is intending to refer to both of the cavities.   It appears as if applicant is intending to refer to both of the cavities and intended to recite “the cavities” rather than the recited “cavity”.  For the purpose of examination, it is interpreted as if applicant intended to recite “cavities” throughout claims 1 line 6 and 9-10 and claim 8 line 2-3.

B)   Applicant recites “the length” in claim 1 line 7. The recited limitation lacks proper antecedent basis since “a length” was never previously recited. It appears as if applicant intended to recite “a length”.  For the purpose of examination, it is interpreted as if applicant intended to recite “a length”. 

C)   Applicant recites “the subsequent valve disk surface” in claim 1 line 10.  The recited limitation lacks proper antecedent basis since “a subsequent valve disk surface” was never previously recited.  Also note that “a valve disk surface” was also never previously recited.  It appears as if applicant intended to recite “a subsequent valve disk surface”. For the purpose of examination, it is interpreted as if applicant intended to recite “a subsequent valve disk surface”. 


D)   Applicant recites “the subsequent diameter” in claim 1 line 11.  The recited limitation lacks proper antecedent basis since “a subsequent diameter” was never previously recited.  It appears as if applicant intended to recite “a subsequent diameter”. For the purpose of examination, it is interpreted as if applicant intended to recite “a subsequent diameter”. 

E)	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 line 4-

F)  Applicant recites “rolling the engaged structures” in claim 3 lines 1-2. The recited limitation lacks proper antecedent basis since “engaged structures” were never previously recited.  It appears as if applicant intended to recite “rolling engaging structures”, or similar language. For the purpose of examination, it is interpreted as if applicant intended to recite “rolling engaging structures”. 

G)  Applicant recites “to the rolling movement of cross wedge rolling elements” in claim 4 lines 3-4. The recited limitation lacks proper antecedent basis since rolling movement of cross wedge rolling elements were never previously recited.  It appears as if applicant may have intended to recite “to rolling movement of cross wedge rolling elements”, or similar language. For the purpose of examination, it is interpreted as if applicant intended to recite “to rolling movement of cross wedge rolling elements”.  
H)   Applicant recites “machining of the disk valve blank to form a disk valve” in claim 6 lines 3. The recited “disk valve blank” and “disk valve” applicant is intending to refer  Since applicant recites having a plurality of disk valves in claim 1 line 1, and “a disk valve” in claim 1 line 12, it then becomes unclear which one of the “disk valve blank” applicant is intending to refer to. It addition, it is unclear whether the recited limitation of “a disk valve” lacks proper antecedent basis  and applicant is intending to refer back to the “disk valve” recited in claim 1 line 12, or whether applicant is intending to claim an additional disk valve.   It appears as if applicant may have intended to recite “machining of disk valve blanks to form the disk valves”, or similar language. For the purpose of examination, it is interpreted as if applicant intended to recite “machining of disk valve blanks to form the disk valves”. 

I) 	Applicant recites “coating of the disk valve blanks or disk valves” in claim 7 lines 2-3. The recited limitation lacks proper antecedent basis since a plurality of disk valve blanks were never previously recited. In addition, a plurality of “disk valves” were previously recited in claim 1 line 1.   It appears as if applicant intended to recite “coating of disk valve blanks or the disk valves”. For the purpose of examination, it is interpreted as if applicant intended to recite “coating of disk valve blanks or the disk valves”. 
J) Claims 2-8 are rejected as a result of being dependent on a rejected claim. 


Allowable Subject Matter
5.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to Claim 1, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a method of manufacturing disk valves comprising cross wedge rolling of a preform having at least one disk section and at least one shaft section to form a valve blank, the shaft section of the preform having a cavity, at least one core arranged in each one of cavities preventing the cavities from being compressed during cross wedge rolling and ensuring that a length of the shaft is increased by cross wedge rolling, the cavity before cross wedge rolling extending into the disk section and just up to a subsequent valve disk surface, the cavities having a smaller diameter after cross wedge rolling, in combination with all other limitations set forth by the independent claim. The closest prior art Hu et al. (CN101856706A) teaches a method for manufacturing disk valves comprising cross wedge rolling of a preform (a second cross-wedge rolling step which produces the valve blank of Figure 2 from cross-wedge rolling the preform shown in Figure 1 in Hu et al.) having at least one disk section (thickened end portions in Figure 1) and at least one shaft section (shaft 

Claims 2-8 are allowable, but rejected under 112, as a result of being dependent on an allowable, but rejected under 112, claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726